 


109 HR 6074 IH: Wheat Counter-Cyclical Payments Enhancement Act of 2006
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6074 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2006 
Mrs. McMorris Rodgers (for herself, Mr. Hastings of Washington, and Mr. Simpson) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to authorize the Secretary of Agriculture to consider variations in the national average market price for different classes of wheat when determining the eligibility of wheat producers for counter-cyclical payments for the 2005, 2006, and 2007 crop years. 
 
 
1.Short titleThis Act may be cited as the Wheat Counter-Cyclical Payments Enhancement Act of 2006. 
2.Use of flexible effective prices for different classes of wheat to determine eligibility of wheat producers for counter-cyclical paymentsSection 1104 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7914) is amended— 
(1)in subsection (b), by inserting and subject to subsection (g), after subsection (a),; and 
(2)by adding at the end the following new subsection: 
 
(g)Special effective prices for classes of wheat 
(1)Separate effective prices authorizedFor purposes of the 2005, 2006, and 2007 crop years of wheat, the Secretary shall calculate a separate effective price for one or more classes of wheat in recognition of the wide variations in average market prices for different classes of wheat, which when combined under subsection (b) to determine a single national average market price for wheat has deprived producers of those classes of wheat whose price is declining, including soft white wheat, of needed counter-cyclical payments. 
(2)CalculationFor purposes of subsection (a), when the Secretary calculates a separate effective price for a class of wheat under this subsection instead of subsection (b), the effective price for that class of wheat shall be equal to the sum of— 
(A)the higher of— 
(i)the national average market price received by producers during the 12-month marketing year for that class of wheat, as determined by the Secretary; or 
(ii)the national average loan rate for that class of wheat during that period, as determined by the Secretary; and 
(B)the payment rate in effect for wheat under section 1103 for the purpose of making direct payments with respect to wheat. . 
 
